            Case 1:21-cv-00071-RP Document 1 Filed 01/25/21 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

SHAWANNA HUBERT,                             §
                                             §
                       Plaintiff,            §
                                             §
v.                                           §          C.A. NO. 1:21-cv-71
                                             §
                                             §
CESAR CHAVEZ FOUNDATION                      §
                                             §          JURY DEMANDED
                                             §
                       Defendant.            §

                                        COMPLAINT

       Plaintiff, SHAWANNA HUBERT, files this Complaint and Jury Demand against

Defendant CESAR CHAVEZ FOUNDATION (CCF, or Defendant), alleging willful violation of

the Texas Commission on Human Rights Act and 42 U.S.C. Sec. 1981. For causes of action,

Plaintiff would show the Court as follows:

                                          I.
                          PARTIES, JURISDICTION, VENUE, AND
                            ADMINISTRATIVE EXHAUSTION

       1.      Plaintiff, SHAWANNA HUBERT, is a resident of Travis County, Texas.

       2.      Defendant CESAR CHAVEZ FOUNDATION is an entity which can be served

with Citation through its Registered Agent, Juanita Valdez-Cox, 1601 E. Business Highway 83,

San Juan, Texas, 78589.

       3.      At all times relevant to this case, Defendant CESAR CHAVEZ FOUNDATION

acted as Plaintiff’s employer.
             Case 1:21-cv-00071-RP Document 1 Filed 01/25/21 Page 2 of 8




        4.      This Court has jurisdiction to hear the merits of Ms. Hubert’s claims under 28

U.S.C. §1331. The Court has supplemental jurisdiction over Ms. Hubert’s claims arising under

Texas statutory law under 28 U.S.C. §1367. Venue is proper in this district and division under 28

U.S.C. §1391(b)(1) because the incidents that gave rise to the claims in this case occurred within

this district and division.

        5.      Plaintiff exhausted her administrative remedies in this case by filing a Charge of

Discrimination with the City of Austin Equal Employment/Fair Housing Office on July 3, 2019,

which was cross filed with the U.S. Equal Employment Opportunity Commission and the Texas

Workforce Civil Rights Division. It was filed within 180 days of her termination on July 3, 2019.

Two years have not elapsed since she filed her Charge of Discrimination.

                                           II.
                                  FACTUAL BACKGROUND

        6.      Plaintiff. Shawanna Hubert, was hired by Cesar Chavez Foundation in July 2018

as an Assistant Manager. Her job duties included posting rent, reviewing annual certifications,

walking the property, and speaking with tenants. Ms. Hubert is Black.

        7.      On multiple occasions while at work, Ms. Hubert observed her manager, Connie

Cervantes, treating Black employees less favorably than those who were white or Hispanic. On

June 25, 2019, Ms. Hubert sent a letter to Regional Manager Cynthia Brown, reporting that she

believed Ms. Cervantes was discriminating against her and other Black employees. She said in

the letter that “Manager Connie Cervantes has been discriminating against the staff. I’ve witness

her taking favoritism with certain employees she is quick to reprimand her black staff but shows

favoritism to the Hispanic staff.” She also expressed concern that “it’s very hard to come to

work and concentrate on your job when your Supervisor causes so much unnecessary chaos, it
             Case 1:21-cv-00071-RP Document 1 Filed 01/25/21 Page 3 of 8




stressful to me and other co-workers.” Ms. Hubert ended the letter by stating that she intended to

make a formal statement to the EEOC regarding her concerns.

       8.      At the same time, Ms. Hubert sent a screenshot of one of the employees’

timecards to Ms. Brown, showing her that the employee, who is Latino, had been clocked in for

hours when he did not work, and had been paid for those hours. Ms. Hubert had received the

screenshot from a Black maintenance employee named Sam Crittenden, who had initially

reported the issue to Ms. Hubert.

       9.      Ms. Brown e-mailed Ms. Hubert later the same day and informed her that she had

disclosed her complaint to Ms. Cervantes, and that she hoped they could “work through this

bump in the road.” Concerned that this response indicated a lack of willingness to take her

concerns seriously, Ms. Hubert sent a formal complaint about the discrimination to CCF’s home

office HR department.

       10.     The day after Ms. Hubert sent her complaint to Ms. Brown, Ms. Cervantes came

to the office, clearly in a bad mood. Her bad mood escalated, leading to an altercation with one

of the residents. Ms. Hubert was so concerned about Ms. Cervantes’ behavior that she contacted

HR to report the altercation with the resident. Ms. Cervantes did not come to work for the next

few days, and did not inform anybody at the office of her whereabouts.             Her failure to

communicate about her attendance made it very difficult for Ms. Hubert to do her job as an

Assistant Manager, since she did not know when Ms. Cervantes would be in the office, and was

unable to rely on her for work assignments and for direction on management of the office.

       11.     On June 28, Ms. Brown contacted Ms. Hubert, seemingly out of the blue, to ask

her how she had obtained the Latino employee’s timesheet which she had forwarded to her
             Case 1:21-cv-00071-RP Document 1 Filed 01/25/21 Page 4 of 8




earlier. Ms. Hubert reminded her that she had received it from Mr. Crittenden. She explained

further that the employee had left his time tracking screen open in the Learning Center, and when

Mr. Crittenden went to clock in, he observed on the employee’s time record that he had clocked

in for days when he did not work. Mr. Crittenden reported the fraud to Ms. Hubert, who in turn

sent the e-mail about it to Ms. Brown on June 25. Ms. Brown seemed satisfied with Ms.

Hubert’s explanation, and ended the call.

       12.     On July 3, 2019, Ms. Hubert reported to work and noticed that her assigned

computer system had been disabled, and her computer system credentials had been removed.

She reported the problem to Ms. Cervantes, who said she would send in a “ticket” to see what the

problem was. Ms. Cervantes and Ms. Brown then fired Ms. Hubert several hours later. Upon

information and belief, Ms. Hubert was replaced by a non-Black employee.


                                           III.
                                    CAUSES OF ACTION

                                    COUNT ONE
                          DISCRIMINATION AND RETALIATION
                               UNDER 42 U.S.C. SEC. 1981

       13.     The allegations contained in Paragraphs 1 through 12 are hereby incorporated by

reference.

       14.     42 U.S.C. §1981 prohibits race discrimination in the making and enforcing of

contracts, including the making, performance, modification, and termination of contracts, and the

enjoyment of all benefits, privileges and conditions of the contractual relationship. 42 U.S.C.

§1981 also prohibits employers from retaliating against employees who oppose racially

discriminatory conduct.
             Case 1:21-cv-00071-RP Document 1 Filed 01/25/21 Page 5 of 8




       15.     Plaintiff is a member of a protected class and was selected for unfavorable

treatment by Defendant, including being terminated from her employment as an Assistant

Manager on July 3, 2019. There is no legitimate non-discriminatory reason for Defendant’s

actions, and if such a reason is propounded, it is a pretext. Unlawful discrimination based on

Plaintiff’s race and retaliation against Plaintiff for opposing discrimination moved Defendant

toward its decisions or was a factor that played a part in Defendant’s employment decisions as to

Plaintiff. The unlawful practices committed by Defendants were and are a direct cause of

Plaintiff’s damages, as more fully set forth below.

                                 COUNT TWO
                  DISCRIMINATION AND RETALIATION UNDER THE
                   TEXAS COMMISSION ON HUMAN RIGHTS ACT

       16.     Discrimination. The conduct of the Defendant towards Plaintiff, through its

agents, employees, managers, and supervisors, as set forth above, among other activities

constitutes discrimination on the basis of race, in direct violation of §21.001, et. seq., Labor

Code, Vernon’s Texas Codes Annotated, which states, in pertinent part, that;

               “An employer commits an unlawful employment practice if...the
               employer...discriminates against an individual...or...classifies an
               employee...in a manner that would deprive or tend to deprive an
               individual of any employment opportunity or adversely affect in
               any manner the status of an employee.”

Plaintiff’s race was a determining or motivating factor in Defendant’s employment decisions

regarding Plaintiff, including the decision to terminate Plaintiff’s employment. Plaintiff’s race

moved Defendant toward its decision or was a factor that played a part in Defendant’s

employment decisions as to Plaintiff.
             Case 1:21-cv-00071-RP Document 1 Filed 01/25/21 Page 6 of 8




       17.     Retaliation. In addition, Defendant retaliated against Plaintiff for making

discrimination complaints and for otherwise opposing race discrimination by the employer. See

Texas Labor Code §21.055. Plaintiff’s discrimination complaints were a determining or

motivating factor in Defendant’s employment decisions regarding Plaintiff, including the

decision to terminate Plaintiff’s employment.

                                              IV.
                                           DAMAGES

       18.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered economic and

actual damages, including past and future lost income, back wages, interest on back pay and

front pay, future wages or front pay, lost earnings in the past and future, lost benefits under the

contract or employment relationship, employment benefits in the past, and employment benefits

in the future. Plaintiff has also incurred other actual damages as a result of Defendant’s unlawful

conduct, including but not limited to past and future pecuniary losses, emotional pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, injury to professional

standing, injury to character and reputation, and other pecuniary and non-pecuniary losses.

                                         V.
                                COMPENSATORY DAMAGES

       19.     Defendant intentionally engaged in an unlawful employment practice by

discriminating against Plaintiff because of her race. Plaintiff additionally brings suit for

compensatory damages, including emotional pain and suffering, inconvenience, mental anguish,

loss of enjoyment of life, injury to professional standing, injury to character and reputation, lost

earning capacity in the past and future, and other pecuniary and non-pecuniary losses.
             Case 1:21-cv-00071-RP Document 1 Filed 01/25/21 Page 7 of 8




                                            VI.
                                     PUNITIVE DAMAGES

       20.     The conduct committed by Defendant against Plaintiff is the type of conduct

demonstrating malice or reckless indifference to the rights of the Plaintiff. Therefore, Plaintiff

additionally brings suit for punitive damages.

                                        VII.
                          ATTORNEYS’ FEES AND EXPERT FEES

       21.     A prevailing party may recover reasonable attorneys’ and experts’ fees under Title

VII, 42 U.S.C. Sec. 1981, and the Texas Commission on Human Rights Act. Plaintiff seeks all

reasonable and necessary attorneys' fees in this case, including preparation and trial of this

lawsuit, post-trial, pre-appeal legal services,and any appeals. Plaintiff additionally brings suit for

expert fees.

                                             VIII.
                                         JURY DEMAND

       22.     Plaintiff demands a trial by jury of all the issues and facts in this case and tenders

herewith the requisite jury fee.

                                             PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that:

       1.      The Court assume jurisdiction of this cause;

       2.      The Court award Plaintiff damages as specified above;

       3.      The Court award Plaintiff reinstatement or, in the alternative, front pay;

       4.      The Court award Plaintiff’s reasonable attorneys’ and expert fees and costs;

       5.      The Court award Plaintiff pre- and post-judgment interest at the highest rates

allowed.
           Case 1:21-cv-00071-RP Document 1 Filed 01/25/21 Page 8 of 8




       Plaintiff further prays for any such other relief as the Court may find proper, whether at

law or in equity.

                                            Respectfully submitted,

                                            THE LAW OFFICES OF KELL A. SIMON
                                            501 North IH-35, Suite 111
                                            Austin, Texas 78702
                                            (512) 898-9662 Telephone
                                            (512) 368-9144 Facsimile

                                            /s/ Kell A. Simon
                                            Kell A. Simon
                                            State Bar No. 2406088
                                            ATTORNEY FOR PLAINTIFF
